STATE OF VERMONT 
                          ENVIRONMENTAL COURT 
                                          
                                      } 
Grand View Site Plan Application      }           Docket No. 161‐8‐05 Vtec 
     (Appeal of Morse)                } 
                                      } 
 
                          Decision on Pending Motions 
 
     This matter concerns an appeal by Applicant Thomas Morse from the decision of 

the Town of Brighton (Town) Planning Commission denying site plan approval for the 

commercial  mixed  use  of  property  commonly  known  as  the  Grand  View.    Appellant‐

Applicant represents himself; the Town is represented by Paul S. Gillies, Esq. 

        The Town has moved for summary judgment in this appeal on all issues raised 

by Appellant’s Statement of Questions.  Appellant has requested that the Town be held 

in contempt and has filed a dozen or more pleadings that are titled “Motion,” but which 

are  essentially  responses  to  the  Town’s  legal  argument.    We  treat  the  latter  filings  as 

such and not as additional motions. 

        The  central  focus  of  Appellant’s  Questions  is  that  the  Town  Planning 

Commission  cannot  require  a  site  visit  as  a  prerequisite  to  issuing  site  plan  approval.  

Appellant  argues  that  he  has  a  “constitutional  land  right”  to  prevent  members  of  the 

Planning  Commission  from  inspecting  his  property.    Appellant  also  argues  that  site 

plan approval is not required because there is no new construction on his property and 

that the Town did not hold a hearing on the application within the time period required 

by 24 V.S.A. § 4448(d). 

        The process  of approving  Appellant’s development  and  use  of  the  Grand  View 

has taken a very long and rather unique procedural path.  We need not go into all the 

details  here;  it  is  sufficient  it  to say that in  an earlier  appeal  before  this  Court,  Docket 

No. 37‐2‐02 Vtec, Appellant and the Town stipulated to the issuance of a conditional use 


                                                   1
permit for the Grand View.  The stipulated conditional use permit allowed Appellant to 

use  the  Grand  View  as  a  retail/wholesale  facility,  a  public  meeting  place  for  hire,  and 

various  lodging,  motor  home  parking  and  bakery  uses.    As  part  of  the  Stipulation 

granting Appellant a conditional use permit, Appellant was to apply for and receive site 

plan approval from the Town Planning Commission.  This Stipulation further required 

that the Planning Commission “shall not refuse to hear [Appellant’s] application for site 

plan review on the grounds that an earlier application was rejected and not appealed.”  

Stipulation, Appeal of Morse, Docket No. 37‐2‐02 Vtec, at 2 (Vt. Envtl. Ct., Feb. 28, 2005).  

Appellant submitted what he believed to be a complete site plan application on March 

21, 2005.1  Because the Town did not hold a hearing on Appellant’s site plan application 

until  July  18,  2005,  Appellant  filed  a  motion  for  contempt2  in  this  docket  to  force  the 

Town  to  abide  by  the  above‐quoted  language  of  the  Stipulation  granting  the  Grand 

View’s conditional use permit. 

                                                 Factual Background 

        The following facts appear undisputed from the parties’ pleadings. 

        1.       In  1996,  Appellant  purchased  the  Grand  View,  a  rectangular  mixed‐use 

commercial building on eight acres, at 1063 Vermont Route 105 in the Town’s Industrial 

zoning district.  The Grand View is on the northerly side of Route 105 and has a valid 

conditional use permit for uses itemized above, per the parties’ Stipulation and Order of 

February 28, 2005, in Docket No. 37‐2‐02 Vtec. 

        2.       The Grand View was first constructed in 1978 pursuant to Act 250 permit 

#  7EO0368.    The  Grand  View  is  accessed  by  a  gravel  entrance  from  Route  105.    The 

1
  Appellant chose not to use the application forms proffered by the Town for all site plan applications.  
There  is  some  dispute  as  to  whether  Appellant’s  application  was  complete  enough  for  the  Town  to 
proceed  with  its  review.    This  disputed  fact  is  discussed  in  more  detail  below,  in  the  discussion  of 
Appellant’s motion for contempt. 
2
  Appellant’s contempt motion listed both this docket and the now closed environmental court Docket 
No. 37‐2‐02 Vtec.  To the extent Appellant intended to file a contempt motion in both dockets, our ruling 
here applies to both dockets. 


                                                         2
building  itself  is  approximately  102′  x  60′  and  is  surrounded  by  five  parking  lots—a 

“lower  lot”  with  parking  for  twenty  cars  immediately  north  of  Route  105,  an  “upper 

lot” easterly of the building with parking for thirty‐six cars, a “north lot” with parking 

for  twenty  cars  northerly  of  the  upper  lot,  a  “rear  lot”  westerly  of  the  building  with 

parking for eleven cars, and a lot northerly of the building between the rear lot and the 

upper  lot  with  parking  for  sixteen  cars.    The  Grand  View  has  a  164‐foot  front  yard 

setback along Route  105, a westerly side setback of 43 feet, an easterly side setback  of 

about 160 feet, and a rear setback of 620 feet. 

       3.      Pursuant  to  the  Stipulation  granting  Appellant’s  conditional  use  permit, 

Appellant  submitted  various  materials  for  site  plan  approval  to  the  Town  Planning 

Commission,  which  the  Commission  received  on  March  21,  2005.    The  materials  were 

not  submitted  on  any  of  the  Town’s  application  forms,  but  the  Town  nonetheless 

accepted  them.    It  appears  that  Appellant’s  site  plan  materials  did  not  contain 

everything required by §§ 401, 401.1 and 401.2 of the Town Zoning Bylaws (Bylaws) for 

site  plan  review.    Moreover,  Appellant  never  submitted  the  required  $100  application 

fee to the Town. 

       4.      For  the  next  few  months,  the  Town  awaited  Appellant’s  submission  of  a 

complete application for site plan review, which was to include a larger drawing of the 

site plan originally submitted, pursuant to §§ 401, 401.1 and 401.2 of the Town Zoning 

Bylaws.    Finally,  by  July  5,  2005,  Appellant  submitted  an  enlarged  site  plan,  and 

although  his  application  was  not  entirely  complete,  in  the  interest  of  moving  the 

application  along,  the  Planning  Commission  noticed  a  public  hearing  on  Appellant’s 

site plan application for July 18, 2005. 

       5.      There  was  no  reported  opposition  to  Appellant’s  site  plan.    In  fact,  it 

seemed  to conform to the applicable site plan  review  criteria.   However, the Planning 

Commission requested a site visit, explaining that the Commission wished to determine 

whether the Grand View’s physical layout was consistent with the site plan submitted 


                                                  3
with the application materials.  The Planning Commission stressed that this was a usual 

part of site plan review.  Appellant steadfastly refused to allow a site visit by members 

of the Planning Commission, claiming that such visits violate the Vermont Constitution.  

Without  the  opportunity  to  visit  the  property,  the  Planning  Commission  issued  its 

decision denying site plan approval on July 20, 2005. 

       6.      Appellant then appealed the Planning Commission’s denial to this Court 

on August 10, 2005, and moved for Contempt against the Town for failing to abide by 

the provisions of the Stipulation in Docket No. 37‐2‐02 Vtec, requiring that “Mr. Morse 

shall  obtain  site  plan  approval  from  the  Brighton  Planning  Commission  (or  on  appeal 

from  the  Commission  through  the  Environmental  Court).    The  Brighton  Planning 

Commission shall not refuse to hear this application for site plan review on the grounds 

that  an  earlier  application  was  rejected  and  not  appealed.”    Stipulation,  Morse  v. 

Brighton, Docket No. 37‐2‐02 Vtec, at 2 (Vt. Envtl. Ct., Feb. 28, 2005). 

       7.      The Town thereafter filed its motion for summary judgment, in which the 

Town requested that the Court either remand the matter to the Planning Commission or 

schedule its own merits hearing.  In either event, the Town asserts that a site visit is a 

necessary component of municipal site plan review. 

                                                Discussion 

I. Motion for Contempt 

       We  first  address  Appellant’s  motion  for  contempt  against  the  Town  for  its 

alleged  violation  of  the  above‐quoted  language  of  the  Stipulation  entered  into  on 

February  28,  2005.    “[T]he  function  of  civil  contempt  is  coercive  to  compel  a  party  to 

comply with a court order.”  Thompson v. Thompson, 171 Vt. 549, 550 (2000) (citing In 

re  C.W.,  169  Vt.  512,  516  (1999)).  “While  the  power  to  cite  and  sanction  for  civil 

contempt lies within the discretion of the trial court, there must be a reasonable basis for 

the discretionary action of the trial court.”  Thompson, 171 Vt. at 550.  We find no such 

reasonable basis for a contempt finding here. 


                                                  4
       Appellant urges us to find that the Town is liable for contempt for not following 

the  Stipulation  entered  into  in  Docket  No.  37‐2‐02  Vtec  because  the  Town  did  not 

immediately approve his application for site plan review within thirty days.  We read 

two  further  unspoken  but  implicit  conditions  into  the  parties’  Stipulation:    first,  that 

Appellant  was  required  to  submit  a  complete  site  plan  application  to  the  Town  and, 

second, that the Town was required to act upon the completed application in a timely 

manner.    We  find  that  the  Town  fulfilled  its  implicit  timeliness  obligation  under  the 

Stipulation,  once  Appellant  supplied  the  Town  with  the  semblance  of  a  complete 

application. 

       The Town did not reject Appellant’s application here, nor did they refuse to rule 

on it.  In fact, if Appellant had submitted a complete application in conformance with 

Bylaws §§ 401 and 401.1, a public hearing on his application would likely have occurred 

in late March or early April, 2005.  The only reason no action was taken on such a quick 

schedule  was  that  Appellant  did  not  provide  all  the  materials  required  for  site  plan 

review to occur.  We decline to find that the Town was in violation of the Stipulation.  

Therefore, we must deny Appellant’s motion for contempt. 


II. Town’s Motion for Summary Judgment 

       The Town requests summary judgment, principally arguing that all that remains 

is to hold a site visit and conduct a site plan review hearing.  We agree with the Town 

and will so order, for the reasons more particularly stated below.  Due to the perceived 

animus  between  Appellant  and  the  Town  officials  at  this  stage  of  their  litigation,  we 

believe  the  most  efficient  course  within  the  Court’s  jurisdiction  is  for  the  Court  to 

schedule its own site visit and merits hearing, during both of which all parties will be 

invited and entitled to participate. 

       This  case  presents  a  curious  procedural  characteristic,  whereby  in  granting  the 

Town’s  motion  for  summary  judgment,  we  will  allow  Appellant’s  application  to 



                                                 5
proceed  to  a  de  novo  hearing  on  the  merits.    In  order  for  us  to  do  so,  we  must  first 

require that Appellant submit full copies of the application and supporting materials he 

wishes  the  Court  to  consider,  so  that  the  Court  may  prepare  for  the  site  visit  and 

hearing.    We  understand  that  Appellant  provided  the  Town  with  his  previous 

application materials.  If Appellant intends to present an application and site plan at the 

merits hearing that differs in any way from the materials he submitted to the Town, he 

must also provide the Town with another full set of copies. 

       We  now  move  to  our  analysis  of  whether  a  site  visit  may  be  required  in  the 

review  of  a  municipal  site  plan  application.    We  conclude  that  a  site  plan  is  both 

permitted and necessary 

       Appellant first contends that no site plan review is required for final approval of 

his proposed use of the Grand View.  He is mistaken.  Not only does § 401 of the Bylaws 

require site plan review for uses other than one‐ or two‐family dwellings, but the state 

zoning enabling statute, 24 V.S.A § 4416, also requires site plan review to be conducted 

“[a]s  a  prerequisite  to  the  approval  of  any  use  other  than  one‐  and  two‐family 

dwellings.”  Id.  Further, when Appellant signed the Stipulation in Docket No. 37‐2‐02 

Vtec,  he  implicitly  agreed  to  submit  a  complete  site  plan  application  and  supporting 

materials.    Thus,  because  Appellant  seeks  to  use  the  Grand  View  for  something  other 

than one‐ or two‐family residential use, Appellant must undergo site plan review. 

       Appellant  also  contends  that  his  application  for  site  plan  approval  should  be 

deemed  approved  because  the  administrative  officer  did  not  act  on  his  application 

within  thirty  days,  as  required  by  24  V.S.A.  §  4448(d).    In  arguing  for  the  deemed 

approval  remedy,  Appellant  ignores  the  plain  language  of  §  4448(d)  requiring  a 

“complete application.”  This requirement is very basic; it is a necessary prerequisite to 

the proper review of a municipal land use application.   

       Appellant  never  submitted  a  complete  application,  as  he  never  submitted  his 

proposal  on  the  proper  application  form,  with  necessary  exhibits.    He  also  never 


                                                   6
submitted the proper application fee.  As we have repeatedly stated, it is the applicant 

who  has  the  burden  of  proving  that  their  application  complies  with  the  applicable 

zoning ordinance provisions.  See In re McLaughlin, Docket No. 42‐2‐05 Vtec, slip op. at 

8  (Vt.  Envtl.  Ct.,  Mar.  13,  2006).    In  the  absence  of  application  materials  like  an 

application  fee and a  sufficient site  plan as  required by Bylaws § 401.1(3),  Appellant’s 

application was not complete.  We cannot rule that Appellant is entitled to the deemed 

approval  remedy,  since  it  was  his  own  decision  not  to  submit  a  complete  application 

that delayed the site plan review process. 

       Further, Appellant’s site plan application was denied because Appellant refused 

to allow members of the Planning Commission to enter his property for the purpose of 

a site visit.  Appellant contends that he has some “constitutional land right” to exclude 

members  of  the  Planning  Commission  from  his  property,  and  that  the  Planning 

Commission  impermissibly  denied  his  application,  due  to  his  mere  exercise  of  this 

right.  He is again mistaken.   

       Appellant  misunderstands  and  misapplies  the  Constitutions  and  laws  of  the 

United  States  and  the  State  of  Vermont.    Appellant  has  made  numerous  references  in 

his briefs to seminal cases such as Loretto v. Teleprompter Manhattan CATV Corp., 458 

U.S.  419  (1982).    However,  Appellant  fails  to  comprehend  the  modern  view  of  a 

municipality’s  police  power  over  zoning  and  land  development,  as  first  developed  in 

the 1926 case of Euclid v. Amber Realty Co., 272 U.S. 365 (1926). 

       In  Euclid,  the  U.S.  Supreme  Court  found  that  the  reasons  for  zoning  “are 

sufficiently cogent to preclude us from saying, as it must be said before the ordinance 

can  be  declared  unconstitutional,  that  such  provisions  are  clearly  arbitrary  and 

unreasonable,  having  no  substantial  relation  to  the  public  health,  safety,  morals,  or 

general welfare.”  Id. at 395.  Thus, modern zoning ordinances were ratified by the U.S. 

Supreme  Court.    Euclid  and  the  U.S.  Supreme  Court  cases  that  came  thereafter 




                                                7
determined  that  nationwide,  municipalities  could  permissibly  create  various  zoning 

districts and prescribe what structures and uses would be allowed in each district. 

       Appellant is correct that he has a property right to exclude or prevent anyone he 

so chooses from accessing his property.  However, exercising that right may bring about 

the  very  result  Appellant  faces  here:  the  Town’s  denial  of  Appellant’s  site  plan 

application.    Here,  the  Town  has  lawfully  decided  that  it  must  regulate  land  use  and 

development through its zoning ordinance.  One legitimate rationale for zoning is that 

unchecked  land  use  and  development  can  harm  the  public’s  health,  safety  or  welfare.  

Therefore, in order to receive approval to lawfully use his eight‐acre parcel, Appellant 

must  allow  Town  officials  to  participate  in  a  site  visit  in  connection  with  this  Court’s 

review of his pending site plan application. 

       Appellant may continue to exercise his right to exclude others from his property.  

However,  if  he  desires  to  lawfully  use  his  property  as  proposed,  he  must  allow  the 

appropriate  municipal  officials,  and  thus  this  Court,  to  access  his  parcel.    Rules 

2(d)(2()(ix) and  2(d)(3)(vi)  of  the  Vermont  Rules  for  Environmental  Court  Proceedings 

are  of  particular  relevance  to  this  stage  of  our  review  of  Appellant’s  site  plan 

application,  as  they  confirm  this  Court’s  authority  to  conduct  site  visits.    Thus, 

Appellant  has  a  choice:    if  he  wishes  for  this  Court’s  review  to  proceed  to  a  merits 

hearing,  he  must  allow  the  Court  and  all  parties  to  this  proceeding  (including  Town 

agents and officials) to enter onto his property to conduct a site visit.  The site visit will 

immediately  precede  the  merits  hearing.    If  Appellant  chooses  to  refuse  access  to  his 

property  for  the  scheduled  site  visit,  such  a  choice  will  be  within  his  right.    But  the 

consequence  of  exercising  that  right  will  be  that  this  Court  will  have  no  choice  but  to 

deny his application for site plan approval at the merits hearing. 

       The  site  visit  and  merits  hearing  will  be  conducted  pursuant  to  the  Notice  of 

Hearing which accompanies this Decision.  We have attempted to schedule the site visit 

and  merits  hearing  as  soon  as  is  practicable.    In  the  event  this  schedule  presents  a 


                                                   8
conflict for either party to this proceeding, we direct that the party first seek agreement 

from the other party before presenting a motion to continue to the Court. 

       At least 10 (ten) business days prior to the scheduled merits hearing, Appellant 

shall file with the Court full copies of his application and supporting materials.  In the 

event  Appellant  intends  to  present  an  application  and  site  plan  at  the  merits  hearing 

that  differs  in  any  way  from  the  materials  he  submitted  to  the  Town,  he  must  also 

provide the Town with another full set of copies.  Appellant must also submit payment 

of  the  $100.00  application  fee  to  the  Town  and  provide  the  Court  with  proof  of  such 

payment with his application (i.e.: at least 10 business days prior to the merits hearing). 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellant’s  motion  to  have  the  Town held  in  contempt  is  DENIED.    The  Town’s 

motion  for  summary  judgment  is  GRANTED,  to  the  extent  that  it  requests  that  the 

Court schedule a site visit and merits hearing. 

        

                      Done at Berlin, Vermont, this 15th day of June, 2006. 


 
                                                                                             
                                                     Thomas S. Durkin, Environmental Judge 
        




                                                9